Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2021

                                    No. 04-20-00543-CR

                                     Lavelle SIMPSON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR10237
                       Honorable Lori I. Valenzuela, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before April 1, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court